                                                      May 5, 2021

VIA ECF
Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:     Ajay Bahl v. New York College of Osteopathic Medicine of New York
                       Institute of Technology, et al., 14-CV-04020 (AKT)

Dear Judge Tomlinson:

        This firm represents Defendant New York Institute of Technology (“NYIT”), improperly
named herein as New York College of Osteopathic Medicine of New York Institute of Technology,
in the above-referenced action. Pursuant to Your Honor’s March 16, 2021 Civil Conference
Minute Order, I write on behalf of NYIT and Plaintiff Ajay Bahl (“Plaintiff”) to provide a joint
status report. The information requested in Your Honor’s Order is discussed below.

Expert Discovery

        Plaintiff’s former counsel served Rule 26(a)(2)(c) Disclosures which identified six hybrid
fact/expert witnesses. Of these six hybrid fact/expert witnesses, Plaintiff produced a document
titled “Comprehensive Neurodevelopmental Assessment” from Dr. Yellin, annexed to the
Amended Complaint as Exhibit A. It is Plaintiff’s position that Plaintiff produced a three-page
single spaced document from Dr. Adler, annexed to the Amended Complaint as Exhibit C. It is
also Plaintiff’s position that the document includes an assessment of patient received by NYIT in
August of 2013 in support of Plaintiff’s request for medical leave while Plaintiff was an active,
fully enrolled, registered student in medical school.

       Dr. Yellin was deposed in December 2015 and January 2016 by NBOME and NYIT;
however, it is Plaintiff’s position that Plaintiff’s attorney at the time was not given time to cross
examine Dr. Yellin despite requesting to do so. No other hybrid fact/expert witnesses were deposed
or produced expert reports. NYIT did, however, subpoena Plaintiff’s medical records from the
remaining five fact/expert witnesses and received responses. Additional information in response
to Your Honor’s questions is provided in the chart below and in Plaintiff’s Rule 26(a)(2)(c)
Disclosures, annexed to this letter as Exhibit 1. The parties refer the Court to the enclosed
Disclosures concerning the subject matters on which Plaintiff’s hybrid fact/expert witnesses might
allegedly present relevant information.
C L IF TO N B U DD & D E M A RI A ,   LLP
Honorable A. Kathleen Tomlinson
May 5, 2021
Page 2




 Name of Hybrid              Area of Expertise              Whether              Whether
 Fact/Expert Witness                                        Witness              Witness Has
                                                            Produced a           Been Deposed
                                                            Report
 Dr. David Fazzari           Psychologist                   No                   No

 Dr. Leonard Adler           Psychiatrist                No                      No
 Dr. Florence Myers          Speech and         Language No                      No
                             Pathologist
 Dr. Scott Shapiro           Psychiatrist                   No                   No
 Dr. Andrew Tatarsky         Psychologist                   No                   No
 Dr. Paul Yellin             Physician                      Yes                  Yes


         In addition to the six hybrid fact/expert witnesses, Plaintiff designated Phillip Kanyuk as
an economic damages expert and produced a report by Mr. Kanyuk. Mr. Kanyuk has not yet been
deposed. In or about January 2016, Plaintiff agreed to submit to a mental examination by NYIT’s
expert witness. It is Plaintiff’s position that this agreement was pending an expert discovery dispute
that still remains to be resolved. This examination has not yet been scheduled in light of the prior
stay in the action and subsequent bifurcation of expert discovery.

Summary Judgment

        NYIT believes that it is able to move for summary judgment based on the discovery
currently in the record. Should any of Plaintiff’s claims remain after the Court’s decision on
NYIT’s summary judgment motion, NYIT respectfully requests permission to complete expert
discovery at that time, including depositions of Plaintiff’s five remaining designated hybrid
fact/expert witnesses and Mr. Kanyuk and Plaintiff’s submission to an independent mental
examination by NYIT’s expert witness. NYIT may also designate a rebuttal expert concerning
Plaintiff’s damages.

       Plaintiff anticipates moving for summary judgment but cannot say definitively due to
outstanding fact discovery. Plaintiff requests that summary judgment motion practice not
commence until at least 3 weeks after fact discovery disputes are resolved.

      The parties propose the following briefing schedule for NYIT’s motion for summary
judgment:

       NYIT’s deadline to move for summary judgment:          July 30, 2021
       Plaintiff’s deadline to oppose NYIT’s motion:          October 28, 2021
       NYIT’s deadline to file its reply brief:               December 9, 2021

                                                -2-
C L IF TO N B U DD & D E M A RI A ,        LLP
Honorable A. Kathleen Tomlinson
May 5, 2021
Page 3




Counsel for NYIT requires this time in light of the voluminous record in this action which includes
thousands of pages of documents and the deposition transcripts of eight individuals, such as
Plaintiff who was deposed over five days.

        NYIT also respectfully requests permission to file a moving brief with 10 additional pages
for a total of 35 pages. NYIT requires these additional pages in order to properly respond to
Plaintiff’s fourteen causes of action asserted against NYIT in the Amended Complaint.

Mediation

        NYIT’s Position

        NYIT is not interested in participating in a mediation at this time.

        Plaintiff’s Position

        Plaintiff has indicated his desire for mediation, particularly to attain injunctive relief so
plaintiff can pursue his lifelong dream. NYIT is refusing to do so, plaintiff wants court to waive
NYIT from trying to argue in the future they have been doing otherwise.

Fact Discovery

        Plaintiff’s Position
        Previously NYIT indicated they were working on the “wording of a Stipulation” to correct
the factual basis for which injunctive relief was erroneously denied. This was even memorialized
during the end of a previous court conference. Moreover, Plaintiff has emails from NYIT stating
that they are working on the stipulation, and need more time, however, most recently they appear
to take an opposite position.
        Privilege Log (NYIT dragged their feet for over at least five and a half years, and now just
recently within past few weeks produced a 14 page ESI privilege log that is replete of concerns
that will take plaintiff more time address)
        ESI Search Terms 1


        1
            We only came to even realize there was an issue with ESI when a separate defendant (NBOME) produced
many emails (over a year later) amongst NBOME and NYIT, that were not part of the initial emails we received from
NYIT. NYIT cited the emails were missing because the attorneys never knew of the existence of certain custodians
(eg. a secretary (Barbara Salvesen). Moreover, when the second batch came in, we received one notable email between
two NYIT custodians (Provenzano and Bruno) that had nothing to do with NBOME or Salvesen. This is in part why
clarity about the search terms is necessary.


                                                       -3-
C L IF TO N B U DD & D E M A RI A ,          LLP
Honorable A. Kathleen Tomlinson
May 5, 2021
Page 4




       Outstanding Custodians (for which ESI have not been run, Schneider and Heron Burke are
high priority) 2
         Voicemail (between communication of Felecia Bruno and Alsyssa Provenzano).
Laurie Schroeder: Works at St. Barnabus (Regional Hospital) (Bx). Spoke with AB 12x, 12x
emails. Physical meetings at St. Barnabus campus, relating to disabilities and methods of
accommodation and accommodation application relating to NBOME exam.

         NYIT’s Litigation Insurance documents

         NYIT’s Position

        Plaintiff provided NYIT’s counsel with the fact discovery section of the joint status
report at 6:30 p.m. today. NYIT respectfully requests additional time to provide a response to
Plaintiff’s position concerning alleged outstanding fact discovery.




         2
           Michael Schneider: Spoke with AB, and current ESI custodian Provenzano advised AB that she was newly
assigned, and that everything goes through Schneider. AB directly spoke with Schneider numerous times (estimated
3+) and emailed him (estimated 3+), and AB attorney Goren emailed and called him. Note: Schneider was located at
Manhattan office, ODS.
       Alice Heron-Burke: Spoke with AB 1x, on September 19. Heron-Burke advised AB that there was a
miscommunication, and that ODS wasn't handling matter. Told AB to stop calling ODS during call with Provenzano.
         Anthony Errichetti: Spoke with AB over 12x, emails over 12x. Communications were related to substantive
matters relating to disability. Advocated that AB seek accommodations from NBOME. Errichetti spoke with Yellin
and reviewed AB language report.
         Diane Fakih: No objection to similar request for Achtziger's assistant, Molesphini. Issues concern internal
emails between Gilliar and Fakih.
         Lucille Notaro: No objection to similar request for Achtziger's assistant, Molesphini. Issues concern internal
emails between Bruno and Notaro.
         Laurie Schroeder: Works at St. Barnabus (Regional Hospital) (Bx). Spoke with AB 12x, 12x emails.
Physical meetings at St. Barnabus campus, relating to disabilities and methods of accommodation and
accommodation application relating to NBOME exam.


                                                        -4-
C L IF TO N B U DD & D E M A RI A ,   LLP
Honorable A. Kathleen Tomlinson
May 5, 2021
Page 5




       Thank you for Your Honor’s attention to this matter.

                                                   Respectfully Submitted,

                                                   CLIFTON BUDD & DEMARIA, LLP
                                                   Attorneys for Defendant NYIT


                                            By:    _______________________________
                                                   Douglas P. Catalano
                                                   Stefanie R. Toren
                                                   Stephen P. Pischl

cc:    Mr. Ajay Bahl (via e-mail)




                                             -5-
